July 7, 2016




                                  JUDGMENT
                 The Fourteenth Court of Appeals
   RICHARD FAWCETT, KEVIN ROBERTS, DARRIN PITTS, GEORGE
 LILLARD, CHRISTOPHER MATTHEWS, ARMANDO FLORIDO, DAVID
 VOKOVIC, KEN KIRKPATRICK, JAMES LEMONS, DOUGLAS HISSONG
              AND DANNY FULLER, SR., Appellants

NO. 14-15-00542-CV                           V.

                          BOGDAN GROSU, Appellee
                      ________________________________

       This court today heard a motion for rehearing filed by appellants. We order
the motion be granted, and that the court’s former judgment of April 5, 2016 be
vacated, set aside, and annulled. We further order this court’s opinion of April 5,
2016, withdrawn.
       This cause, an appeal from the judgment in favor of appellee, Bogdan Grosu,
signed, June 15, 2015, was heard on the transcript of the record. We have
inspected the record and find the trial court erred, in part. We therefore order that
the trial court’s order denying appellants’ Texas Citizens Participation Act motion
to dismiss appellee’s claim of defamation based on allegations of racism is
REVERSED, and we RENDER judgment dismissing that claim.
       Additionally, we find that the portion of the trial court’s order awarding
appellee $1,000.00 in attorney’s fees and costs is REVERSED and REMANDED
for further proceedings, including but not limited to a finding on whether the
motion to dismiss was frivolous or solely for purposes of delay, the reasonableness
of the fees sought by appellee, as well as any request by appellants for fees.
       Further, in all other respects, the trial court’s order denying appellants’
Texas Citizen’s Participation Act motion to dismiss is AFFIRMED
       We order that each party shall pay its costs by reason of this appeal.
       We further order this decision certified below for observance.